IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                   January 12, 2009
                                 No. 07-41221
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

WILLIAM ROBERT THOMPSON

                                             Plaintiff-Appellant

v.

SANDRA SMOCK; CHARLES ADAMS, Doctor; UNIVERSITY OF TEXAS
MEDICAL BRANCH GALVESTON TEXAS

                                             Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:04-CV-637


Before HIGGINBOTHAM, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
      William Robert Thompson, Texas prisoner # 824551, filed an untimely
notice of appeal from the district court’s dismissal of his 42 U.S.C. § 1983
complaint.    The district court entered an order apprising Thompson that he
must file no later than December 27, 2007, a motion pursuant to FED. R. APP. P.
4(a)(5)(A) for an extension of time to file his notice of appeal. The order informed




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41221

Thompson that he must show excusable neglect or good cause to justify the
granting of an extension.
      Thompson did not comply with the district court’s order. He has not filed
a motion for an extension of time to file his notice of appeal or any pleading that
might be construed as such.
      A timely notice of appeal is a jurisdictional requirement. Bowles v.
Russell, 127 S. Ct. 2360, 2366 (2007). The absence of a timely notice of appeal
in this case means that this court lacks jurisdiction over the appeal. Id. The
instant appeal is therefore DISMISSED.




                                        2